Exhibit 10.11 Venaxis, Inc. Non-Employee Director Compensation Type of Compensation Amount Monthly Cash Retainer for Non-Employee Directors Stock Option Awards Other Compensation Non-employee directors typically receive a stock option award upon joining the Board, that is two times the annual grant, and then typically receive annual grants, which may be pro-rated in the first year after joining the Board.In 2013 and 2014, the annual grant was stock options to acquire 26,000 shares of common stock.The non-executive Chair of the Board typically receives an annual grant that is 150% of the non-employee director annual grant. Directors are reimbursed for out-of-pocket expenses.
